Exhibit 10.9
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of this
_____day of                     , 20_____, between AMERICAN NATIONAL INSURANCE
COMPANY, a Texas insurance company (the “Company”), and                     
(the “Officer”).
1. Award. Pursuant to the AMERICAN NATIONAL INSURANCE COMPANY 1999 STOCK AND
INCENTIVE PLAN (as amended, the “Plan”), as of the date of this Agreement and
upon execution of this Agreement, [insert number of RSUs awarded] restricted
stock units (“Restricted Stock Units”) shall be issued to the Officer as
hereinafter provided subject to certain restrictions thereon. The Officer
acknowledges receipt of a copy of the Plan and agrees that this award of
Restricted Stock Units shall be subject to all of the terms and provisions of
the Plan, including future amendments thereto, if any, pursuant to the terms
thereof.
2. Restricted Stock Units. The Officer hereby accepts the Restricted Stock Units
and agrees with respect thereto as follows:
(a) Forfeiture Restrictions. The Restricted Stock Units may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined). In the event the Officer’s employment with the Company
terminates for any reason, the Officer shall, for no consideration, forfeit all
Restricted Stock Units to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Stock Units upon termination of employment are herein
referred to as the “Forfeiture Restrictions.”
(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to 100% of the Restricted Stock Units on the first to occur of (i) [date],
provided that the Officer serves continuously in the employment of the Company
until such date; (ii) the effective date of the Officer’s retirement at or after
attaining the age of 65; (iii) the Officer’s death; or (iv) the date the Company
determines, in good faith, that, by reason of a physical or mental condition
which has existed for thirty days or more, the Officer is no longer able to
perform the material duties of an officer of the Company.
(c) Rights Associated With Units. Unless and until settled pursuant to
subparagraph (d) immediately below, the Restricted Stock Units do not confer any
dividend rights, voting rights or any other rights as a shareholder of the
Company. The Restricted Stock Units shall be evidenced only by the books of the
Company, and no certificate shall be issued in respect thereof.
(d) Settlement of Restricted Stock Units. Any Restricted Stock Units that become
non-forfeitable shall be settled as soon as administratively practicable after
the date such Restricted Stock Units become non-forfeitable. Restricted Stock
Units shall be settled by the Company by delivering a number of shares
(“Shares”) of the Company’s common stock, par value $1.00 per share, to the
Officer equal to the number of Restricted Stock Units that have become
non-forfeitable. The Company may issue the Shares either in certificated or
uncertificated form registered in the name of the Officer. Delivery of the
Shares may be made to the Officer in person at the Company’s home office or to
the Officer’s last address reflected in the records of the Company. Neither the
Officer nor any of the Officer’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in the Restricted
Stock Units that are so paid. Notwithstanding anything herein to the contrary,
the Company has no obligation to deliver any Shares if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Company’s common stock is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the delivery of
Shares to comply with any such law, rule, regulation or agreement.

 

 



--------------------------------------------------------------------------------



 



(e) Corporate Acts. The existence of the Restricted Stock Units shall not affect
in any way the right or power of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding. The
prohibitions of Section 2(a) hereof shall not apply to the transfer of
Restricted Stock Units pursuant to a plan of reorganization of the Company, but
the stock, securities or other property received in exchange therefor shall also
become subject to the Forfeiture Restrictions and provisions governing the
lapsing of such Forfeiture Restrictions applicable to the original Restricted
Stock Units for all purposes of this Agreement and the certificates representing
such stock, securities or other property shall be legended to show such
restrictions.
3. Securities Regulation. If requested to do so by the Company, the Officer will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.
The Officer agrees that the Restricted Stock Units and any Shares subsequently
issued are being acquired by the Officer for investment without a view to
distribution, within the meaning of the Securities Act of 1933 (the “Act”), and
shall not be offered, sold, transferred, assigned, pledged or hypothecated in
the absence of an effective registration statement under the Act and applicable
state securities laws or an applicable exemption from the registration
requirements of the Act and applicable state securities laws. The Officer also
agrees not to sell or otherwise dispose of the Restricted Stock Units or the
Shares in any manner which would constitute a violation of any applicable
federal or state securities laws.
In addition, the Officer agrees that (i) any certificates representing the
Restricted Stock Units or the Shares may bear such legend or legends as the
Company deems appropriate in order to reflect the Forfeiture Restrictions and to
assure compliance with applicable securities laws, (ii) the Company may refuse
to register the transfer of the Restricted Stock Units or the Shares if the
transfer would constitute a violation of the Forfeiture Restrictions or, in the
opinion of the Company’s counsel, any applicable securities law, and (iii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Stock Units and the Shares.
4. Employment Relationship. For purposes of this Agreement, the Officer shall be
considered to be in the employment of the Company as long as the Officer remains
an officer of either the Company, a parent or subsidiary corporation of the
Company or any successor corporation. Any question as to whether and when there
has been a termination of such employment, and the cause of such termination,
shall be determined by the Company, and its determination shall be final.
5. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Officer, such notices or
communications shall be effectively delivered if hand delivered to the Officer
at his principal place of employment or if sent by registered or certified mail
to the Officer at the last address he has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.
6. Construction and Administration. The Board of Directors of the Company has
the power to construe the Plan and this Agreement and to prescribe such rules
and regulations relating thereto as it may deem advisable. The Board of
Directors of the Company also has the authority, in the exercise of its sole and
exclusive discretion, to correct any defect or supply any omission or reconcile
any inconsistency in this Agreement or in the Plan in the manner and to the
extent it shall deem appropriate. The determinations and actions of the Board of
Directors shall be conclusive.
7. Plan Summary & Prospectus. The Officer acknowledges receipt of a Plan Summary
& Prospectus. The Officer agrees that the Company shall have the right, from
time to time, to revise and amend the Plan Summary & Prospectus in the Company’s
sole and absolute discretion.
8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Officer.

 

 



--------------------------------------------------------------------------------



 



9. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Officer has executed this
Agreement, all as of the date first above written.

                  AMERICAN NATIONAL INSURANCE COMPANY    
 
           
 
  By:        
 
     
 
G. Richard Ferdinandtsen    
 
      President, Chief Operating Officer    
 
                          [___], Officer    

 

 